UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4014


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE MANUEL BAHENA,

                Defendant - Appellant.




                            No. 13-4016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE DE JESUS VILLA BELTRAN,

                Defendant - Appellant.




Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00214-CCE-3; 1:12-cr-00214-CCE-2)


Submitted:   September 24, 2013          Decided:   September 26, 2013
Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina; Walter C. Holton, Jr., HOLTON LAW
FIRM, PLLC, Winston-Salem, North Carolina, for Appellants.
Ripley Rand, United States Attorney, Terry M. Meinecke,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

               Jose Manuel Bahena and Jose De Jesus Villa Beltran

entered guilty pleas to conspiracy to distribute marijuana, 21

U.S.C. § 846 (2006), and each received a sentence of five years’

imprisonment.          Both appellants challenge the district court’s

determination that they did not qualify for a sentence below the

statutory      mandatory         minimum      under        U.S.    Sentencing         Guidelines

Manual § 5C1.2 (2012).               Bahena also contends that the district

court     clearly      erred      in    his      case       by     applying       a    two-level

enhancement         for      possession              of     a      firearm        under     USSG

§ 2D1.1(b)(1).         We affirm.

               Bahena and Beltran were arrested in January 2012 when

law     enforcement         officers         received           information        about    drug

trafficking       at    a    house      in      Reidsville,         North      Carolina,    and

conducted       surveillance           there.             Beltran        and   co-conspirator

Esteban    Valentin         Rojas-Rivera         were      stopped       after    leaving    the

house    and    running      a    red    light        in    a     vehicle      that   contained

$290,447 in cash and caused a drug dog to alert.                                 Bahena was at

the house and consented to a search, during which 474 kilograms

of    marijuana     were     located       in    a    bedroom       in    sealed      four-pound

plastic bags.          Also found were $2000 in cash, drug-trafficking

records, Bahena’s and Beltran’s wallets (each containing $500),

Bahena’s passport, and a firearm under a cushion on the couch in

the living room.            Rojas-Rivera stated that he had hired Bahena

                                                 3
and Beltran to help him distribute marijuana.                       Bahena told the

officers   he   had    handled     the    gun,      but   was   not   involved      with

marijuana distribution, and simply had been hired to stay in the

house and keep watch.              Beltran said he told Rojas-Rivera he

needed money and had been brought to the house that day, saw

marijuana in the house, and volunteered to go with Rojas-Rivera

when he left to transport cash to an unknown destination.

           Bahena maintains that the government failed to prove

that he possessed the firearm.                 However, the enhancement under

§ 2D1.1(b)(1)    applies      if   a   firearm       is   present     during    a   drug

offense, unless the defendant can show that it was “‘clearly

improbable’     that    the    weapon         was    connected      with      his   drug

activities.”     United States v. Manigan, 592 F.3d 621, 630 n.8

(4th Cir. 2010) (quoting USSG § 2D1.1 cmt. n.11).                       The district

court did not clearly err when it determined that Bahena failed

to make this showing.

           After making statements to the officers at the time of

arrest,    neither      Bahena      nor       Beltran     provided      any     further

information to the government.                Beltran’s attorney confirmed at

sentencing that he had chosen not to be interviewed further by

the government.         To be eligible for relief under the safety

valve   provision      of   § 5C1.2,      a    defendant    must      meet    the   five

criteria set out in 18 U.S.C. § 3553(f) (2006), the last of

which is that he have, by the time of sentencing, truthfully

                                          4
provided to the government all information and evidence he has

about the offense and other offenses that were part of the same

course of conduct or common scheme or plan.                        The defendant bears

the burden of proving that he has met the prerequisites for

relief    under    the    safety       valve       provision,      including    truthful

disclosure.        United States v. Aidoo, 670 F.3d 600, 605 (4th

Cir.), cert. denied, 133 S. Ct. 627 (2012); see also United

States    v.    Ivester,       75 F.3d 182,    184-85    (4th     Cir.     1996)

(defendant must demonstrate that he has fully disclosed even if

government      does     not    seek       information       from    him).          Neither

defendant      showed    that       they    had     met    this    prerequisite.         In

addition, the district court did not err in deciding that Bahena

was    excluded    on    the    ground       that    he    possessed    a    firearm     in

connection with the offense.               USSG § 5C1.2(a)(2).

            We therefore affirm the sentences.                       We dispense with

oral    argument    because         the    facts     and    legal     contentions       are

adequately     presented       in    the     materials      before    this     court    and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                              5